Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  127655-6 & (68) (75)                                                                                 Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PETOSKEY INVESTMENT GROUP, L.L.C.,                                                                   Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v       	                                                         SC: 127655-6     

                                                                    COA: 246641, 248801      

                                                                    Emmet CC: 01-006542-CH 

  BEAR CREEK TOWNSHIP,

           Defendant, 

  and
  ZACHARY M. KUZNICKI,

             Intervening Defendant-Appellant. 

  _________________________________________/

          By order of October 14, 2005, the parties were directed to file supplemental briefs
  addressing whether this appeal is moot. On order of the Court, the briefs having been
  filed, the motion for leave to file brief amicus curiae and the application for leave to
  appeal the December 2, 2004 judgment of the Court of Appeals are considered. The
  motion for leave to file brief amicus curiae is GRANTED. The application for leave to
  appeal is DENIED as moot. This Court cannot provide appellant Zachary M. Kuznicki
  any meaningful relief in light of the consent judgment reached between plaintiff-appellee
  Petoskey Investment Group, LLC and Emmett County and the fact that the challenged
  development project is underway. Under these circumstances, as appellant has conceded,
  this appeal is moot.

        CAVANAGH, WEAVER, and KELLY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 31, 2006                      _________________________________________
         p0328                                                                 Clerk